     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 1 of 20 PageID #: 1




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 TOSHIF PATEL, Individually and On                    Case No. 20-CV-796
 Behalf of All Others Similarly Situated,

                                   Plaintiff,         CLASS ACTION COMPLAINT
                        v.
                                                      JURY TRIAL DEMANDED
 REATA PHARMACEUTICALS, INC.,
 J. WARREN HUFF, and MANMEET S.
 SONI,

                                   Defendants.


       Plaintiff Toshif Patel (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Reata Pharmaceuticals, Inc. (“Reata” or the “Company”), analysts’

reports and advisories about the Company, and information readily obtainable on the Internet.

Plaintiff believes that substantial additional evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired Reata securities between

                                                  1
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 2 of 20 PageID #: 2




October 15, 2019 and August 7, 2020, both dates inclusive (the “Class Period”), seeking to recover

damages caused by Defendants’ violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Reata was founded in 2002 and is headquartered in Plano, Texas. The Company

was formerly known as Reata Discovery, Inc., and changed its name to Reata Pharmaceuticals,

Inc. in May 2005. Reata is a clinical stage biopharmaceutical company that develops novel

therapeutics for patients with serious or life-threatening diseases by targeting molecular pathways

that regulate cellular metabolism and inflammation.

       3.      Among Reata’s drug candidates under development is omaveloxolone, which is in

Phase 2 clinical development to treat Friedreich’s ataxia (“FA”). Following the announcement of

positive data from the MOXIe Part 2 study of omaveloxolone for FA in October 2019, the

Company represented that it would seek submission for marketing approval of omaveloxolone for

the treatment of FA in the U.S. with the U.S. Food and Drug Administration (“FDA”).

       4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the MOXIe

Part 2 study results were insufficient to support a single study marketing approval of

omaveloxolone for the treatment of FA in the U.S. without additional evidence; (ii) as a result, it

was foreseeable that the FDA would not accept marketing approval of omaveloxolone for the

treatment of FA in the U.S. based on the MOXIe Part 2 study results; and (iii) as a result, the

Company’s public statements were materially false and misleading at all relevant times.




                                                2
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 3 of 20 PageID #: 3




       5.      On August 10, 2020, during pre-market hours, Reata issued a press release

announcing its second quarter 2020 financial results, wherein it disclosed that the FDA “is not

convinced that the MOXIe Part 2 results” of the Company’s study assessing omaveloxolone for

the treatment of FA “will support a single study approval without additional evidence that lends

persuasiveness to the results,” and that, “[i]n preliminary comments for [a] meeting, the FDA

stated that [Defendants] will need to conduct a second pivotal trial that confirms the mFARS

[modified Friedreich’s Ataxia Rating Scale] results of the MOXIe Part 2 study with a similar

magnitude of effect.”

       6.      On this news, Reata’s stock price fell $51.79 per share, or 33.16%, to close at

$104.41 per share on August 10, 2020.

       7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       8.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Reata is headquartered in this Judicial District,

Defendants conduct business in this Judicial District, and a significant portion of Defendants’

actions took place within this Judicial District.



                                                    3
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 4 of 20 PageID #: 4




        11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                             PARTIES

        12.     Plaintiff, as set forth in the attached Certification, acquired Reata securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

        13.     Defendant Reata is a Delaware corporation with principal executive offices located

at 5320 Legacy Drive, Plano, Texas 75024. Reata’s securities trade in an efficient market on the

NASDAQ Global Market (“NASDAQ”) under the ticker symbol “RETA.”

        14.     Defendant J. Warren Huff (“Huff”) has served as Reata’s Chief Executive Officer

at all relevant times.

        15.     Defendant Manmeet S. Soni (“Soni”) has served as Reata’s Chief Financial Officer

and Executive Vice President at all relevant times. Soni has also served as Reata’s Chief Operating

Officer since June 2020.

        16.     Defendants Huff and Soni are sometimes referred to herein as the “Individual

Defendants.”

        17.     The Individual Defendants possessed the power and authority to control the

contents of Reata’s SEC filings, press releases, and other market communications. The Individual

Defendants were provided with copies of Reata’s SEC filings and press releases alleged herein to

be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with Reata, and their



                                                 4
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 5 of 20 PageID #: 5




access to material information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being concealed

from the public, and that the positive representations being made were then materially false and

misleading. The Individual Defendants are liable for the false statements and omissions pleaded

herein.

          18.   Reata and the Individual Defendants are collectively referred to herein as

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                          Background

          19.   Reata was founded in 2002 and is headquartered in Plano, Texas. The Company

was formerly known as Reata Discovery, Inc., and changed its name to Reata Pharmaceuticals,

Inc. in May 2005. Reata is a clinical stage biopharmaceutical company that develops novel

therapeutics for patients with serious or life-threatening diseases by targeting molecular pathways

that regulate cellular metabolism and inflammation.

          20.   Among Reata’s drug candidates under development is omaveloxolone, which is in

Phase 2 clinical development to treat FA. Following the announcement of positive data from the

MOXIe Part 2 study of omaveloxolone for FA in October 2019, the Company represented that it

would seek submission for marketing approval of omaveloxolone for the treatment of FA in the

U.S. with the FDA.

          Materially False and Misleading Statements Issued During the Class Period

          21.   The Class Period begins on October 15, 2019. On October 14, 2019, during after-

market hours, Reata issued a press release announcing positive topline results from the MOXIe

Part 2 study of omaveloxolone for FA, and stating that the Company would seek marketing



                                                5
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 6 of 20 PageID #: 6




approval for omaveloxolone for treating FA in the U.S. based on those results (the “October 2019

Press Release”). Specifically, that press release stated, in relevant part, that “the registrational Part

2 portion of the MOXIe Phase 2 trial of omaveloxolone in patients with [FA] met its primary

endpoint of change in the [mFARS] relative to placebo after 48 weeks of treatment”; that

“[p]atients treated with omaveloxolone (150 mg/day) demonstrated a statistically significant,

placebo-corrected 2.40 point improvement in mFARS after 48 weeks of treatment (p=0.014)”; that

“[o]maveloxolone treatment was generally reported to be well-tolerated”; and that “[b]ased on

these positive results, and subject to discussions with regulatory authorities, the company plans to

proceed with the submission of regulatory filings for marketing approval in the [U.S.] and

internationally.”

        22.     Additionally, the October 2019 Press Release quoted Defendant Huff, who

represented, in relevant part, that “[t]he MOXIe trial with omaveloxolone is the first study to

demonstrate a significant improvement in neurological function in patients with FA,” and that

Defendants “believe that the MOXIe findings announced today bring [them] closer to [their] goal

of providing an urgently needed therapy to patients with FA.”

        23.     The October 2019 Press Release also quoted Ronald Bartek, President of the

Friedreich’s Ataxia Research Alliance (“FARA”), who represented, in relevant part, that “[t]he

results of MOXIe represent a truly historic moment for the patients, families, and caregivers that

comprise the [FA] community”; that, “[b]ased on the results reported today for omaveloxolone,

[Defendants and FARA] are hopeful that [their] community will finally have its first approved

therapy that can slow this relentlessly progressive disease”; and that Defendants and FARA “look

forward to continuing the Reata-FARA partnership as [they] work in pursuit of approval of the

first FA therapy.”



                                                   6
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 7 of 20 PageID #: 7




       24.     On February 19, 2020, Reata filed an annual report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended December

31, 2019 (the “2019 10-K”). The 2019 10-K contained substantively the same statements as

referenced in ¶ 21, supra, regarding seeking marketing approval for omaveloxolone for FA in the

U.S. based on the MOXIe Phase 2 trial results.

       25.     With respect to Reata’s rationale for pursuing marketing approval of

omaveloxolone for FA in the U.S. based on the MOXIe Phase 2 trial results, the 2019 10-K stated,

inter alia, that “[p]art 2 of MOXIe is the largest global, interventional trial ever conducted in FA”;

that “[t]he primary endpoint for the trial was the change in the mFARS score for omaveloxolone

relative to placebo after 48 weeks of treatment”; that “[t]he FDA has indicated that mFARS is an

acceptable primary endpoint to evaluate the effect of omaveloxolone for the treatment of patients

with FA”; that the FDA “may consider either accelerated or full approval based on the overall

results of the trial and strength of the data”; that “[o]maveloxolone treatment demonstrated

statistically significant evidence of efficacy for the primary endpoint of the trial, producing a

placebo-corrected 2.40 point mean improvement (decrease) in mFARS (n=82; p=0.014)”; that

“[o]maveloxolone treatment also demonstrated statistically significant evidence of efficacy in

mFARS at Week 48 when the pes cavus patients were included in the analysis (the all randomized

population)”; that “[i]n the all randomized population, omaveloxolone treatment produced a

statistically significant, placebo-corrected 1.93 point mean improvement (decrease) in mFARS

(n=103; p=0.034)”; and that “[o]maveloxolone treatment also improved several secondary

endpoints included in the trial.”

       26.     Additionally, the 2019 10-K represented, in relevant part, that “omaveloxolone

ha[s] been extensively studied by many investigators”; that “tissue-protective and therapeutic



                                                  7
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 8 of 20 PageID #: 8




effects have been observed in many preclinical models and are associated with meaningful

improvements in hallmarks of disease progression, such as inflammation, tissue remodeling, and

fibrosis”; and that Reata’s “Nrf2 activators [including omaveloxolone] are the subject of over 400

peer-reviewed publications and have been studied in over 50 preclinical animal models in which

they have demonstrated anti-inflammatory, tissue-protective, or anti-fibrotic effects in” various

parts of the body, including “the kidney, heart, brain, liver, lungs, vasculature, fat tissue, pancreas,

bone marrow, intestines, eyes, spinal cord, prostate, inner ear, and skin”; all of which further

indicated to investors that Defendants had adequate information to determine that marketing

approval for omaveloxolone for FA in the U.S. could be supported by the MOXIe Phase 2 trial

results.

           27.   With respect to Reata’s preparations for marketing approval of omaveloxolone, the

2019 10-K represented, in relevant part, that Defendants are “in the process of preparing for a

potential commercial launch of omaveloxolone in FA in the [U.S.]”; that Reata’s “ability to launch

omaveloxolone is dependent on the successful filing and defense of an NDA [new drug

application] and approval by the FDA”; that Defendants “are on track for planned NDA and

commercial launch drug supplies”; that Defendants “have hired commercial leadership and are

building the teams, infrastructure, systems, and processes necessary for the launch of

omaveloxolone in the [U.S.]”; that Defendants “are expanding quality and compliance functions

to support commercialization”; that Defendants’ “manufacturing and quality teams are in place for

the current stage of program development with plans to grow as needed to support commercial

supply and distribution of omaveloxolone”; that Defendants “have completed registration batches

for drug substance and drug product”; that “[a] three-year, room temperature, shelf life has been

established for clinical-image omaveloxolone capsules at the target commercial dose”; and that



                                                   8
     Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 9 of 20 PageID #: 9




Defendants “believe that the synthesis from regulatory starting material to drug substance can be

manufactured at scale, resulting in a commercially competitive cost of goods.”

       28.     Additionally, the 2019 10-K contained generic, boilerplate representations

regarding potential risks associated with seeking marketing approval for omaveloxolone. For

example, the 2019 10-K stated, inter alia, that “there can be no assurance that further clinical trials

[for omaveloxolone] will not be required, or that regulatory delays will not be incurred”; that “[i]t

could be years before the trials required for their approval are completed, if ever”; that Defendants

“may need to complete additional or larger and more extensive controlled clinical trials to validate

the results observed in clinical trials to date to continue further development and seek regulatory

approval of” omaveloxolone; that Defendants “have announced positive results from the . . .

MOXIe trial of omaveloxolone in patients with FA and are in discussions with the FDA regarding

these results,” but “there can be no assurance that [Defendants] will submit an NDA for either of

these indications, or, if an NDA is submitted, that it will be accepted by the FDA, or, if accepted,

that the NDA will be approved by the FDA”; that “the submission of an NDA, MAA [Marketing

Authorisation Application], or other marketing application is a complicated process”; that

Defendants “have limited experience in preparing, submitting, and prosecuting regulatory filings,

and have not previously submitted an NDA, MAA, or other marketing application”; that,

“[c]onsequently, [Defendants] may be unable to successfully and efficiently execute and complete

necessary clinical trials and other requirements in a way that leads to the submission of an NDA,

MAA, or other marketing application and approval of any product candidate [they] are

developing”; that Defendants “may require more time and incur greater costs than [their]

competitors and may not succeed in obtaining regulatory approvals of product candidates that

[they] develop”; and that “[r]isks related to the . . . successful filing of the NDA exist not only



                                                  9
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 10 of 20 PageID #: 10




because of the complexity of the process, but also because of [Defendants’] lack of previous

experience as an organization.” Plainly, the foregoing risk warnings were generic, catch-all

provisions that were not tailored to Reata’s actual known risks regarding the MOXIe Part 2 study

results, much less their sufficiency to support marketing approval of omaveloxolone for the

treatment of FA in the U.S.

       29.     Appended as exhibits to the 2019 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein the Individual Defendants certified that “[t]he [2019 10-K]

fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of

1934,” and that “[t]he information contained in the [2019 10-K] fairly presents, in all material

respects, the financial condition and result of operations of the Company.”

       30.     Also on February 19, 2020, Defendants hosted an earnings call with investors and

analysts to discuss Reata’s fourth quarter and full year 2019 financial and operating results. On

that call, Defendant Huff assured investors that Defendants had “buil[t] an experienced

commercial leadership team capable of launching . . . omaveloxolone globally.”

       31.     The statements referenced in ¶¶ 21-30 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational, and compliance policies.             Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the MOXIe

Part 2 study results were insufficient to support a single study marketing approval of

omaveloxolone for the treatment of FA in the U.S. without additional evidence; (ii) as a result, it

was foreseeably likely that the FDA would not accept marketing approval of omaveloxolone for

the treatment of FA in the U.S. based on the MOXIe Part 2 study results; and (iii) as a result, the

Company’s public statements were materially false and misleading at all relevant times.



                                                10
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 11 of 20 PageID #: 11




                                         The Truth Emerges

        32.     On August 10, 2020, during pre-market hours, Reata issued a press release

announcing its second quarter 2020 financial results, wherein it disclosed that the FDA “is not

convinced that the MOXIe Part 2 results” of the Company’s study assessing omaveloxolone for

the treatment of FA “will support a single study approval without additional evidence that lends

persuasiveness to the results,” and that, “[i]n preliminary comments for [a] meeting, the FDA

stated that [Defendants] will need to conduct a second pivotal trial that confirms the mFARS

results of the MOXIe Part 2 study with a similar magnitude of effect.” Specifically, that press

release stated, in relevant part:

        Following the announcement of the positive data from the MOXIe Part 2 study in
        October 2019, we have planned, subject to discussion with regulatory authorities,
        to proceed with a submission for marketing approval of omaveloxolone for the
        treatment of [FA] in the [U.S.] We recently completed a Type C meeting in which
        the FDA provided us with guidance that it does not have any concerns with the
        reliability of the mFARS primary endpoint results in the MOXIe Part 2 study.
        Nevertheless, the FDA is not convinced that the MOXIe Part 2 results will support
        a single study approval without additional evidence that lends persuasiveness to the
        results. In preliminary comments for the meeting, the FDA stated that we will need
        to conduct a second pivotal trial that confirms the mFARS results of the MOXIe
        Part 2 study with a similar magnitude of effect.

        In response to the preliminary comments, [FARA], key FA clinicians, and we
        provided the FDA with information to demonstrate that it will be difficult to
        conduct an additional, prospective clinical trial in FA because of the very slow
        progression rate of FA, the limited number of FA patients available for clinical
        research, the small number of clinical trial investigators who can conduct the
        mFARS exam, and the impact of the COVID-19 pandemic on the ability to conduct
        neuroscience clinical trials. Thus, conducting an additional pivotal study would
        result in a long delay in the availability of a potentially effective therapy to patients
        with a progressive, life-threatening disease with no treatment options. The FDA
        acknowledged the unmet need of patients with FA, reiterated its commitment to
        facilitate the development of omaveloxolone within the constraints of the
        regulatory standards, and emphasized its willingness to consider all available
        options to meet the regulatory standards. The FDA also acknowledged that
        launching a new, neuroscience clinical trial now may not be possible because of the
        COVID-19 pandemic.



                                                   11
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 12 of 20 PageID #: 12




        33.      On this news, Reata’s stock price fell $51.79 per share, or 33.16%, to close at

$104.41 per share on August 10, 2020.

        34.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

        35.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Reata securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        36.      The members of the Class are so numerous that joinder of all members is

impracticable.    Throughout the Class Period, Reata securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Reata or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.




                                                 12
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 13 of 20 PageID #: 13




       37.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       38.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       39.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

             •    whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Reata;

             •    whether the Individual Defendants caused Reata to issue false and misleading
                  financial statements during the Class Period;

             •    whether Defendants acted knowingly or recklessly in issuing false and misleading
                  financial statements;

             •    whether the prices of Reata securities during the Class Period were artificially
                  inflated because of the Defendants’ conduct complained of herein; and

             •    whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

       40.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                                  13
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 14 of 20 PageID #: 14




        41.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

              •     Defendants made public misrepresentations or failed to disclose material facts
                    during the Class Period;

              •     the omissions and misrepresentations were material;

              •     Reata securities are traded in an efficient market;

              •     the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

              •     the Company traded on the NASDAQ and was covered by multiple analysts;

              •     the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

              •     Plaintiff and members of the Class purchased, acquired and/or sold Reata
                    securities between the time the Defendants failed to disclose or misrepresented
                    material facts and the time the true facts were disclosed, without knowledge of
                    the omitted or misrepresented facts.

        42.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        43.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                COUNT I

   (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants)

        44.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.




                                                    14
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 15 of 20 PageID #: 15




        45.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        46.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of Reata securities; and (iii)

cause Plaintiff and other members of the Class to purchase or otherwise acquire Reata securities

and options at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, Defendants, and each of them, took the actions set forth herein.

        47.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Reata securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Reata’s finances and business prospects.

        48.      By virtue of their positions at Reata, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended



                                                   15
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 16 of 20 PageID #: 16




thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        49.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Reata, the Individual Defendants had knowledge of the details of Reata’s

internal affairs.

        50.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Reata. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Reata’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

Reata securities was artificially inflated throughout the Class Period. In ignorance of the adverse

facts concerning Reata’s business and financial condition which were concealed by Defendants,

Plaintiff and the other members of the Class purchased or otherwise acquired Reata securities at

artificially inflated prices and relied upon the price of the securities, the integrity of the market for

the securities and/or upon statements disseminated by Defendants, and were damaged thereby.



                                                   16
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 17 of 20 PageID #: 17




          51.   During the Class Period, Reata securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or

relying upon the integrity of the market, purchased or otherwise acquired shares of Reata securities

at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise acquired said

securities, or would not have purchased or otherwise acquired them at the inflated prices that were

paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of

Reata securities was substantially lower than the prices paid by Plaintiff and the other members of

the Class. The market price of Reata securities declined sharply upon public disclosure of the facts

alleged herein to the injury of Plaintiff and Class members.

          52.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          53.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

       (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          54.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.



                                                 17
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 18 of 20 PageID #: 18




       55.     During the Class Period, the Individual Defendants participated in the operation

and management of Reata, and conducted and participated, directly and indirectly, in the conduct

of Reata’s business affairs. Because of their senior positions, they knew the adverse non-public

information about Reata’s misstatement of income and expenses and false financial statements.

       56.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Reata’s

financial condition and results of operations, and to correct promptly any public statements issued

by Reata which had become materially false or misleading.

       57.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Reata disseminated in the marketplace during the Class Period concerning

Reata’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause Reata to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Reata within the meaning of

Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of Reata securities.

       58.     Each of the Individual Defendants, therefore, acted as a controlling person of Reata.

By reason of their senior management positions and/or being directors of Reata, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause,

Reata to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of Reata and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and the

other members of the Class complain.



                                                 18
    Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 19 of 20 PageID #: 19




       59.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Reata.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: October 15, 2020

                                               Respectfully submitted,
                                               /s/ Willie Briscoe
                                               WILLIE C. BRISCOE
                                               State Bar Number 24001788
                                               THE BRISCOE LAW FIRM, PLLC
                                               12700 Park Central Drive, Suite 520
                                               Dallas, TX 75251
                                               Telephone: 972-521-6868
                                               Facsimile: 281-254-7789
                                               wbriscoe@thebriscoelawfirm.co

                                               POMERANTZ LLP
                                               Jeremy A. Lieberman
                                               (pro hac vice application forthcoming)
                                               J. Alexander Hood II
                                               (pro hac vice application forthcoming)


                                                   19
Case 4:20-cv-00796 Document 1 Filed 10/15/20 Page 20 of 20 PageID #: 20




                                600 Third Avenue, 20th Floor
                                New York, New York 10016
                                Telephone: (212) 661-1100
                                Facsimile: (212) 661-8665
                                jalieberman@pomlaw.com
                                ahood@pomlaw.com

                                POMERANTZ LLP
                                Patrick V. Dahlstrom
                                (pro hac vice application forthcoming)
                                10 South La Salle Street, Suite 3505
                                Chicago, Illinois 60603
                                Telephone: (312) 377-1181
                                Facsimile: (312) 377-1184
                                pdahlstrom@pomlaw.com

                                BRONSTEIN, GEWIRTZ &
                                GROSSMAN, LLC
                                Peretz Bronstein
                                (pro hac vice application forthcoming)
                                60 East 42nd Street, Suite 4600
                                New York, New York 10165
                                Telephone: (212) 697-6484
                                Facsimile: (212) 697-7296
                                peretz@bgandg.com

                                Attorneys for Plaintiff




                                  20
